United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Barre, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0767
Issued: August 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2019 appellant filed a timely appeal from a September 13, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On January 16, 2018 appellant, then a 43-year-old rural letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained rotator cuff tendinitis in her left shoulder as
a result of reaching for mail while in the performance of duty. She noted that she first became
1

5 U.S.C. § 8101 et seq.

aware of her condition on June 1, 2017 and first realized that her condition was caused or
aggravated by factors of her federal employment on January 2, 2018. Appellant did not stop work.
In a development letter dated February 1, 2018, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of medical
and factual evidence needed, including a narrative report from her physician diagnosing a
condition causally related to the identified employment duties and explaining how and why those
activities would cause the diagnosed condition. OWCP afforded appellant 30 days to respond.
On February 22, 2018 appellant submitted a February 21, 2018 statement wherein she
indicated that she spent approximately four to five hours per day reaching and pulling mail to the
left and that these motions were the cause of her rotator cuff tendinitis.
OWCP also received a progress note dated February 8, 2018 from Dr. Clea James, a Boardcertified family practitioner who reported that appellant presented with mild tenderness in her left
upper trapezius/supraspinatus region and diagnosed tendinitis of the left rotator cuff. Dr. James
opined that appellant’s injury was likely a repetitive work-related injury.
By decision dated March 16, 2018, OWCP denied appellant’s claim, finding that the
evidence submitted was insufficient to establish causal relationship between her diagnosed left
shoulder condition and the accepted factors of her federal employment.
In a report dated May 8, 2018, Dr. Robert Quinn, a Board-certified family practitioner,
indicated that appellant was under his care for a work-related shoulder injury. He opined that her
injury was consistent with rotator cuff tendinitis and that the injury was caused by carrying and
sorting mail at work.
On July 19, 2018 appellant requested reconsideration of OWCP’s March 16, 2018
decision.
By decision dated September 13, 2018, OWCP denied modification of its previous
decision, again finding that the submitted evidence failed to establish causal relationship between
appellant’s accepted work factors and the diagnosed left rotator cuff tendinitis.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

2

Id.

3
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
In her progress note dated February 8, 2018, Dr. James diagnosed left rotator cuff tendinitis
and concluded that appellant’s condition was “likely” a repetitive work-related injury. The Board
has held that medical opinions which are speculative or equivocal in nature are of diminished
probative value.9 The physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the

4

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
5
S.C., supra note 3; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

M.B., Docket No. 17-1999 (issued November 13, 2018).

8

M.L., Docket No. 18-1605 (issued February 26, 2019).

9

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably related,
most likely related, or could be related are speculative and diminish the probative value of the medical opinion);
Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or equivocal are
of diminished probative value).

3

relationship between the diagnosed condition and appellant’s specific employment factor(s).10
While Dr. James did opine that appellant’s condition was “likely” related to her work, she did not
offer any medical rationale sufficient to explain how and why she believes appellant’s work
activities could have resulted in or contributed to the diagnosed condition. For the foregoing
reasons, her progress note is of diminished probative value and is insufficient to establish
appellant’s claim.
In support of her request for reconsideration, appellant submitted Dr. Quinn’s physician’s
note dated May 8, 2018. This note only provided a conclusory statement that appellant’s injury
was “consistent with rotator cuff tendinitis that is attributable to her work at the post office.” The
Board has held that a mere conclusion without the necessary rationale explaining how and why
the physician believes that appellant’s work activities could result in the diagnosed condition is
insufficient to meet appellant’s burden of proof.11 Without explaining how, physiologically, the
employment incident caused or contributed to the diagnosed conditions, a conclusory statement
on causal relationship is insufficiently rationalized and of limited probative value.12 As
Dr. Quinn’s note did not contain any medical rationale explaining how appellant’s accepted work
factors caused or contributed to her diagnosed condition, it is insufficient to meet appellant’s
burden of proof on the issue of causal relationship.13
As there is no rationalized medical evidence of record explaining how appellant’s accepted
employment factors caused or aggravated her left rotator cuff tendinitis, she has not met her burden
of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.

10

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

E.D., Docket No. 16-1854 (issued March 3, 2017).

12

S.N., Docket No. 18-1627 (issued May 15, 2019).

13

J.M., Docket No. 19-0359 (issued June 3, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

